Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 19 April 2022 has been fully considered.  Claim 4 has been rewritten in independent form with allowable subject matter. Thus, claim 4 and its dependent claims are allowed.  However, the rejections of claim 1 and its dependent claim have been maintained because of the following reasons.

	Applicant argues:
	Applicant argues that Hsu does not disclose the newly added limitation “vapor quality greater than 80% and less than or equal 90%”.  

	Examiner’s response:
	The Examiner disagrees because the controller in Hsu can maintains the vapor quality at any level, and paragraph 31 of Hsu clearly discloses that the vapor quality is around 0.8.  Around means the number can be little bit more or less.  However, the 102 rejection has been replaced by a 103 rejection, Hsu in view of US 2016/0319703 (hereinafter, IBM) that clearly teaches the vapor quality between 0.1-0.9.  

	Applicant argues:
	Applicant argues that Kaplan does not teaches two lines connected to the multistage turbine in claim 2.  

	Examiner’s response:
	The Examiner disagrees because figure 2 shows many lines in parallel in connections with the valves 91-94 of the multistage turbines.  Those parallel lines are considered outlets as claimed.

	Applicant argues:
	Applicant argues that IBM does not discloses a vaporizer but a boiler, and it would not have been obvious to combine IBM with Ormat.  The Examiner disagrees because vaporizer is a type of boiler with less pressure.  Both are used to vaporize working fluid.  Thus, IBM clearly teaches the cycle with the specific vapor quality as claimed, and it would have been to use said vapor quality in Ormat to produce the appropriate amount of power based on the vapor quality.  However, this rejection has been withdrawn in favor of the rejection based on Hsu in view of IBM.

	Applicant argues:
	Applicant argues that IBM discloses approximately isothermal expansion.  The Examiner disagrees.  Paragraph 83 of IBM clearly states “adiabatic” expansion, not isothermal expansion as in Carnot cycle.  Also, both figures 1 and 5 show the abrupt temperature change during expansion, note lines C-D and/or C’-D’ and paragraph 83.

	For the reasons set forth above, this application has been rejected as follows.

35 USC 103(a) rejections

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 15-16, 22, are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0052895 (Hsu) in view of US 2016/0319703 (IBM).  Regarding independent claim 1, Hsu discloses a binary power plant system (note evaporator 110 is heated by geothermal fluid (paragraph 25), since the heating fluid is indirect contact, this is binary power plant type), comprising: a) a vaporizer 110 for vaporizing an organic motive fluid circulating in a closed Organic Rankine Cycle (ORC) (paragraph 24) by a heat source fluid in heat exchange relation therewith and producing wet organic motive fluid vapor having a quality of at least 80 percent (note paragraph 19, the vapor quality is 60-80%); and b) a single organic vapor turbine 151 of said ORC (paragraph 24) having an inlet for receiving said wet organic motive fluid vapor, wherein said wet organic motive fluid vapor is expanded in said single organic vapor turbine, the vapor quality is 60-80% and/or around 80% (paragraph 31).
	Regarding claim 3, note single stage organic turbine 151.
	Regarding claim 15, paragraph 25 discloses geothermal fluid.
	Regarding claim 16, paragraph 26 discloses that the heating fluid can be at room temperature.
Hsu still does not clearly teach that the vapor quality is greater than 0.8 but less than or equal to 0.9.  IBM discloses that the vapor quality can be set between 10% to 90% (paragraphs 70-71).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the vaporizer in Hsu to have vapor quality between 80% to 90% as claimed for the purpose of obtaining appropriate work output based on the selected vapor quality.
Regarding claim 22, even though Hsu does not disclose non-isothermal expansion, it’s well known that in the Rankine cycle, the expansion is not isothermal.  However, just in case there is any dispute about non-isothermal limitation, IBM is relied upon to disclose non-isothermal expansion in figures 1, 5, and paragraph 83.  It would have been obvious to use non-isothermal expansion in Hsu as taught by IBM for the purpose of generating appropriate amount of power output.


Claim 2 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0052895 (Hsu) in view of IBM and further in view of US 4871295 (Kaplan).  Hsu as modified by IBM teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the vaporizer has two outlets, one to the multistage turbine inlet, and another to the intermediate stage.  Kaplan teaches that a vaporizer 14A having many parallel outlets from pipe 40 to heat many stages 1-4 of a multistage organic turbine 22A through valves 91-94 in figure 2.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the vaporizer in Hsu to have many parallel outlets to heat a multistage organic turbine as taught by Kaplan for the purpose of improving the efficiency of the system due to multistage heating.

Allowable Subject Matter and Reasons for Allowance

Claims 4-10, 12-14, 17-18, are allowed.
	In claim 4, the recitation of “an injection nozzle fitted in a penetration formed in an outer annular housing of the turbine and in fluid communication with the second line and with an interior chamber of the turbine which is directly upstream to the intermediate stage, wherein said injection nozzle is configured to cause the organic motive fluid flowing through the second line to undergo a vapor- producing evaporation process to produce additional organic motive vapor and to thereby increase a flow rate of the organic motive fluid flowing through the intermediate stage” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 4 and its dependent claims are allowable.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
4/28/2022